UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D/A Amendment No. 1 This Form 10-D/A is being filed to correct the inadvertent filing of an incomplete Exhibit 99.1 for this issuing entity. The Form 10-D filed on June 30, 2017 (SEC Accession No. ACCESSION NUMBER: 0001056404-17-002951) should be disregarded and this Form 10-D/A should be referred to for the monthly distribution period from May 18, 2017 to June 16, 2017 for Morgan Stanley Bank of America Merrill Lynch Trust 2016-C28. ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: May 18, 2017 to June 16, 2017 Commission File Number of issuing entity: 333-206847-01 Central Index Key Number of issuing entity: 0001665081 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C28 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-206847 Central Index Key Number of depositor: 0001005007 Banc of America Merrill Lynch Commercial Mortgage Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001102113 Bank of America, National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541557 Morgan Stanley Mortgage Capital Holdings LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001548567 CIBC Inc. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001682532 Starwood Mortgage Funding III LLC (Exact name of sponsor as specified in its charter) W. Todd Stillerman (980) 388-7451 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3991327 38-3991328 38-7145089 (I.R.S.
